Citation Nr: 1623672	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for limitation of motion of temporomandibular articulation.  


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel











INTRODUCTION

The Veteran served on active duty from December 2003 to March 2004 and from May 2007 to July 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran's claims file is currently under the jurisdiction of the RO in Hartford, Connecticut.

The Veteran testified before a Decision Review Officer in February 2013.  A transcript of that hearing is of record.

The Board notes that in November 2015, the Veteran's attorney submitted a motion to withdraw as counsel.  In March 2016, the Board granted the attorney's motion and advised the Veteran that she may appoint a new representative.  To date, the Veteran has not appointed a new representative, and therefore, she is unrepresented in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND
 
The Veteran most recently received a VA examination to assess the severity of her service-connected limitation of motion of temporomandibular articulation in February 2012.  A March 2013 VA treatment record indicates that the Veteran had an open bite, which was making her temporomandibular joint disorder worse, and she was approved for reimbursement for private oral surgery a few months earlier.  An April 2013 private treatment record indicates that the Veteran underwent a procedure to remove and reposition the bone plate in the upper right posterior maxilla in an effort to treat her facial pain and temporomandibular problems.  Given that the most recent VA examination was conducted over four years ago, and there is an indication that the Veteran's disability may have increased in severity since that time, the Board finds that a remand is necessary to conduct another examination and assess the current severity of the Veteran's limitation of motion of temporomandibular articulation.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).  

Additionally, as the record shows continued treatment for temporomandibular problems, all outstanding relevant VA and private treatment records should be obtained.  See 38 C.F.R. 3.159(c) (2015).  

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance as necessary, the AOJ must attempt to obtain any outstanding relevant private treatment records dated April 2013 to the present and all outstanding VA treatment records from the Connecticut VA Healthcare System and the VA Puget Sound Healthcare System dated January 2014 to the present.

All attempts to secure this evidence must be documented in the claims file.  If the AOJ is unable to secure any records, the AOJ must properly notify the Veteran.  See 38 C.F.R. § 3.159(e).

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the current severity of her service-connected limitation of motion of temporomandibular articulation.  The electronic claims file, including any records received pursuant to this Remand, must be reviewed by the examiner.   All indicated testing must be conducted, and all pertinent symptomatology must be reported.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to an initial rating in excess of 20 percent for limitation of motion of temporomandibular articulation must be readjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




